DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Remarks filed on October 01, 2021 have been entered and considered.  Claims 1 – 3, 5 – 12, 14, 15 and 19 – 25 are pending in this application. After careful consideration of Applicant remarks, the examiner has withdrawn the 112 (b) rejection of claim 20, and has withdrawn the 103 rejection over Georges’750 in view of Hollingbery as detailed in Office action dated July 08, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 3, 5 – 12, 14 – 15, 19, 21 – 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Georges US 2010/0105823 A1 (Gorges) in view of Diakoumakos et al. US 2006/0128866 A1 (Diakoumakos) and further in view of . 

Considering claim 1, 2, 7, 9, 13 and 14 – 15, 19, 21 – 22 and 23, Georges teaches hot-vulcanizable polyorganosiloxane compositions that may be hot-vulcanized into silicone elastomers. Said compositions are vulcanizable at material temperatures generally between 100.degree. C. and 200.degree. C. and, as required, extend to 250.degree. C. Further, Georges also teaches the use of these compositions notably for the production, by extrusion, of primary envelopes or insulators entering into the composition of electric wires or cables protected against fire [0001 – 0002]. Furthermore, Georges teaches at [0065-0079] a composition comprising, for 100 parts per weight, a polyorganosiloxane having vinyl groups; 10 ppm of platinum; and an organic peroxide corresponding to Applicant’s hardening component E. Georges further teaches at [0017] that the composition comprises 0.2 to 8 parts of an aralkyl organic peroxide and preferably dicumyl peroxide, and at [0022] the use of 10 to 100 parts of packing filler or fillers (i).
Georges does not specifically recognize that the packing filler is aluminum trihydroxide, which is a known packing filler in FR compositions comprising polyorganosiloxane. However, Diakoumakos teaches FR compositions comprising polyorganosiloxane and 0.1 to 95% aluminum hydroxide [Abstract and 0021]. Further, Diakoumakos teaches at [0023] that aluminum trihydroxide may also contribute to the formation of glass-like protective layer structures, even when used in small amounts, for example around 10% w/w. Therefore, it would have been obvious to one of skill in the 
Moreover, Georges does not specifically recognize that the composition further comprises hydromagnesite and huntite (Applicant’s component (B)). 
However, Hollingbery teaches the use of naturally occurring mixtures of huntite and hydromagnesite as effective fire retardants, since both minerals contribute to the reduction in flammability of polymers; noting that these compounds combined have replaced aluminum hydroxide and magnesium hydroxide in many applications [Abstract]. Hollingbery further teaches that in formulating FR polymers, a mixture of hydromagnesite and huntite provides a broad decomposition range, starting at 200 degrees C and being completed at 740 degrees C. During these decompositions reactions, approximately 54 % of the original mass of the mixture of hydromagnesite and huntite is released as carbon dioxide and water. The mass loss will vary slightly depending on the ratio of the two minerals.      
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to partially replace Gerorges Al(OH)3  with a mixture of hydromagnesite and huntite as taught by Hollingbery in Georges composition when it is desired to provide the composition with a broad decomposition range, in addition to fire resistance enhancement. 

Considering claims 3, 5 and 6, Diakoumakos teaches at [0020] the use of 0.1 to 95% zinc borate, and at [0015 the use of montmorillonite and/or mica.  

Considering claim 8, the rejection of claim 3 is based on the presence of organic peroxide. 

Considering claims 9 - 12, Georges teaches the use of a composition according to the invention as defined above for producing (a method for producing) a primary envelope or insulator for a monoconductor or monoconductors entering into the composition of electric wires or cables protected against fire, which consists of depositing said composition around each monoconductor by extrusion, and then crosslinking into a silicone elastomer in a salt bath at a material temperature extending from 100.degree. C. to 200.degree. C.

Considering claim 23, Georges does not teach the use of aluminum trihydroxide.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Georges US 2010/0105823 A1 (Gorges) in view of Diakoumakos et al. US 2006/0128866 A1 (Diakoumakos) and further in view of Hollingbery et al. “The Fire Retardant Behaviour of Huntite and Hydromagnesite”; 2010 (Hollingbery) and further in view of Elliott US 2,445,567 A (Elliott). 

Considering claim 20, Georges in view of Diakoumakos and Hollingbery is relied upon as set forth above in the rejection of claim 1. Further, said prior art combination does not recognize the use of iron ethyl-hexanoate. However, Elliott teaches at [Col. 3, 69] the use of iron ethyl-hexanoate as thermal stabilizer in order to avoid the problems of gelling of compositions based on polysiloxanes substituted with hydrolyzable groups. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include iron methyl-hexanoate to Geroges-Diakoumakos-Hollingbery composition when it is desired to avoid the problems of gelling of compositions based on polysiloxanes.   

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Georges US 2010/0105823 A1 (Gorges) in view of Diakoumakos et al. US 2006/0128866 A1 (Diakoumakos) and further in view of Hollingbery et al. “The Fire Retardant Behaviour of Huntite and Hydromagnesite”; 2010 (Hollingbery) and further in view of Knepper et al. US 2011/0028639 A1 (Knepper).

 Considering claims 24 – 25, Georges in view of Diakoumakos and Hollingbery is relied upon as set forth above in the rejection of claim 2. Further, said prior art does not recognize the use zinc oxide as a filler. However, Knepper teaches vulcanizable polyorganosiloxane compositions, wherein magnesium oxide is among the preferred extending or refractory fillers [Abstract and 0056]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to 

Response to Arguments

Applicant's Remarks filed on October 01, 2021 have been entered and considered.  Claims 1 – 3, 5 – 12, 14, 15 and 19 – 25 are pending in this application. After careful consideration of Applicant remarks, the examiner has withdrawn the 112 (b) rejection of claim 20, and has withdrawn the 103 rejection over Georges’750 in view of Hollingbery as detailed in Office action dated July 08, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on October 01, 2021 have been fully considered but they are moot in view of the new grounds of rejection presented above. The examiner addresses below arguments against the Hollingbery reference.

Applicant argues that Hollingbery teaches that “blends of hydromagnesite and huntite have been shown many times to have similar fire retardant properties to ATH at the same loading levels” (Part 14. Conclusions, 2 paragraph, emphasis added) and teaches that at least 60% by mass of aluminum hydroxide is typically needed in order to achieve good fire retardant properties (Page 2213, last paragraph, emphasis added). Thus, one of skill in the art would not be motivated to include a mixture 

In response, the examiner submits that said arguments are based on a misrepresentation of Hollingbery. At the cite portion (Page 2213 last paragraph), Hollingbery provides a description of the status of the art in regards to the use of aluminum trihydroxide. At (Page 2213 last paragraph) Hollingbery states, “Typically at least 60% by mass of ATH is needed in order to achieve good fire retardant properties”. This is taught by Weil ED, Levchik SV. Flame Retardants in Commercial Use or Development for Polyolefins. J. Fire Sci. 2008;26:5-43, which is reference [2] in Hollingbery’s reference. Further, Hollingbery states, “Such high loading levels have a negative effect on the mechanical properties of the compound and this limits the application of metal hydroxide mineral fire retardants”. Thus, Hollingbery teaches away from such high loads of ATH in polymeric compositions. 
    
Conclusion

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.



/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786